UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 26, 2010 ARROW ELECTRONICS, INC. (Exact Name of Registrant as Specified in Charter) NEW YORK 1-4482 11-1806155 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 50 MARCUS DRIVE, MELVILLE, NEW YORK11747 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (631) 847-2000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR20.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 1.01.ENTER INTO A MATERIAL DEFINITIVE AGREEMENT The Registrant has amended its accounts receivable securitization facility to extend the maturity date to March 25, 2011 and to make certain other changes to the terms of the facility including a reduction in the size of the facility to $550 million.The company has no borrowings outstanding under the facility. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS EXHIBITS 10(n)Amendment No 17 to Transfer and Administration Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARROW ELECTRONICS, INC. Date: March 31, 2010 By: /s/Peter S. Brown Name: Peter S. Brown Title: Senior Vice President EXHIBIT INDEX EXHIBIT DESCRIPTION 10(n)Amendment No 17 to Transfer and Administration Agreement
